Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peggy Gilbert, surviving spouse of Grant P. Gilbert, seeks review of the Benefits Review Board’s decision and order reversing the administrative law judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2006). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Gilbert v. Is*253land Creek Coal Co., No. 07-0850-BLA (B.R.B. July 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.